Citation Nr: 0330172	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  98-07 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fracture of the left ankle, postero-malleolus, with traumatic 
arthritis, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased (compensable) evaluation for 
multiple wounds of the abdomen with scars.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to July 
1969.  His awards and decorations include the Combat 
Infantryman Badge (CIB) and Purple Heart for combat service 
in Vietnam.

The issues on appeal arose from an August 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  The RO denied entitlement 
to increased evaluations for residuals of a fracture of the 
left ankle, postero-malleolus with traumatic arthritis, and 
multiple shrapnel wounds of the abdomen with scars.

This case was previously remanded by the Board of Veterans 
Appeals (Board) in April 2000 and June 2003 for additional 
development and adjudicative action.  

In August 2003 the RO most recently affirmed the 
determinations previously entered.

The case has been returned to the Board for further appellate 
review.

The issue of entitlement to an increased (compensable) 
evaluation for multiple wounds of the abdomen with scars are 
addressed in the remand portion of the decision.  


FINDING OF FACT

Residuals of a fracture of the left ankle, postero-malleolus, 
with traumatic arthritis are manifested by limitation of 
motion and additional functional impairment due to pain 
compatible with marked impairment.


CONCLUSION OF LAW

The criteria an increased evaluation of 20 percent for 
residuals of a fracture of the left ankle, postero-malleolus, 
with traumatic arthritis have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5271 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In an original rating decision of April 1970 the RO granted 
service connection for residuals of a fracture of the left 
ankle, posterior malleous with assignment of a noncompensable 
evaluation.

A June 1970 VA orthopedic examination report shows the 
veteran had a slight limp at times due to left ankle pain.   
The left ankle demonstrated full range of active motion.  The 
left medial malleolus was partially absent.  A well healed, 
post-traumatic cicatrix was situated transversely over the 
medial malleolus and this scar was described as asymptomatic.  
The left lower extremity was otherwise normal.  

Pertinent diagnoses were fracture of the left medial 
malleolus, healed and arthritis of the left ankle post-
traumatic, secondary to left ankle fracture, manifested by 
subjective complaints and objectively demonstrated partial 
loss of medial malleolus.  An x-ray study of the left ankle 
at that time showed the presence of multiple soft tissue 
densities consistent with metallic fragments such as 
shrapnel.  Bony structures were unremarkable.  Impression was 
soft tissue radiodensities.   

In August 1970 the RO granted an increased (compensable) 
evaluation of 10 percent for residuals of fracture of the 
left ankle-posterior malleolus, traumatic arthritis under 
Diagnostic Code 5003.

In February 1997 the veteran filed his current reopened 
claim.

An August 1997 VA orthopedic examination report shows the 
veteran's gait was normal.  He noted working 10 hour shifts.  
He had intermittent left ankle pain which contributed to his 
discomfort on prolonged standing.  He did not use any 
orthotics or corrective devices.  Range of motion of the left 
ankle revealed dorsiflexion to 20 degrees and plantar flexion 
to 50 degrees.  Abduction was to 10 degrees and adduction was 
to 28 degrees.  Tenderness was noted around the left ankle 
joint.  

An x-ray of the left ankle revealed multiple radio-opaque 
foreign bodies.  No fractures or dislocations were present.  
There was a calcific density posterior to the ankle joint, 
most likely vascular.  The ankle joint appeared normal.  
Pertinent final diagnosis was foreign body, left ankle, due 
to shrapnel wound.  

A March 1998 VA scar examination revealed nontender and well-
healed scars around the left ankle.  

An August 2001 VA orthopedic examination report shows that 
the examiner had reviewed the veteran's claims file.  It was 
noted as medical history that the veteran had injured his 
left ankle when a booby trap exploded in Vietnam.  He 
primarily injured his right side due to flying shrapnel.  
However, there was evidence of a shrapnel wound of the left 
ankle with a posterior malleous fracture which did not 
require any surgery.  Also noted was a history of treatment 
for a left foot disability due to an unrelated diabetic 
condition.  There was indication that he had never lost time 
from work due to his service-connected left ankle disability, 
but did lose time from work for his foot condition.  

A history of chronic left ankle pain was noted which 
continued to the present and reported as not severe.  He 
walked only two miles a day at the suggestion of his family 
doctor.  It was mostly on longer walks that his ankle 
bothered him.

On objective examination no atrophy was noted in the left 
lower extremity.  Lower extremity measurements were equal.  
Normal left ankle muscle strength was noted.  
There was normal strength to dorsiflexion and plantar flexion 
of the left ankle.  Normal range of inversion and eversion of 
the left ankle was noted.  Left foot disability was 
attributed to a diabetic infection.

The left ankle had a small defect in the posterior part of 
the left medial malleolus.  A transverse scar measuring 2 
inches over the medial malleous was noted.  No other 
deformity in the distal tibia and fibula was noted.  The left 
ankle flexed to 40 degrees in plantar flexion and 
dorsiflexion was to neutral in active range of motion 
testing.  The left ankle dorsiflexed 10 degrees passively.  

An x-ray of the left ankle confirmed the presence of a small 
defect in the posterior portion of the medial malleolus 
extending towards the posterior malleolus.  There were two 
small metallic fragments in the distal tibial bone somewhat 
above the defect seen on x-ray.  The ankle joint was normal 
in appearance with no loss of joint space.  

Diagnosis revealed a left ankle scar over the medial 
malleous.  The remaining scars on the left foot were due to 
diabetic foot management and unrelated to service-connected 
left ankle disability.  

The examiner's impression noted that the veteran's service-
connected left ankle disability did not involve the muscles 
or nerves.  There was no gross distortion of the left ankle 
joint.  The examiner noted that he did not see evidence of 
traumatic arthritis at that time.  

The examiner essentially opined that the veteran had 
increased left ankle disability manifested by loss of 
function with limitation of motion during periods of 
exacerbations associated prolonged activity.

A July 2003 VA scar examination shows the veteran noted not 
having any problems with his scars.  There had been no pain, 
infection or drainage.  All scars were described as well-
healed and nontender.  


Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by the VA Schedule For 
Rating Disabilities.  The provisions contained in the rating 
schedule represent, as far as can practicably be determined, 
the average impairment in earning capacity in civil 
occupations resulting from disability. 
38 U.S.C.A. § 1155; 38 C.F.R.  Part 4.  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including the service medical records.  
38 C.F.R. §§ 4.1, 4.2, 4.41.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in other activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that diagnostic codes predicated on limitation of 
motion do not prohibit consideration of a higher rating based 
on functional loss due to pain or due to flare-ups under 38 
C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 
(1997) and DeLuca v. Brown, 2 Vet. App. 202, 206 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the  body with 
normal excursion, strength, speed, coordination and 
endurance.

Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (2003).

The factors affecting joints are reduction of normal 
excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2003).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2003).

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies for x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Diagnostic Code 5271 for limitation of motion of the ankle 
provides a 10 percent rating if the limitation is moderate, 
and a maximum 20 percent rating if the limitation is marked.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  The normal range of 
motion of the ankle is 20 degrees of dorsiflexion and 45 
degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

The evaluation of the same disability under various 
diagnoses, and the evaluation of the same manifestations 
under different diagnoses, are to be avoided. 38 C.F.R. § 
4.14 (2003).  See Esteban v. Brown, 6 Vet. App. 259 (1994) 
(for determining whether a separate rating is appropriate, 
the critical element is that none of the symptomatology for 
any one of the conditions is duplicative of or overlapping 
with the symptomatology of the other).

Effective August 30, 2002 an amendment was made to the rating 
schedule regarding the evaluation of skin/scar disabilities.  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991). 

As to the effective date of disability compensation award, 38 
U.S.C. 5110(g) provides: "[W]here compensation, dependency 
and indemnity compensation, or pension is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such award shall be fixed in accordance 
with the facts found but no earlier than the effective date 
of the Act or administrative issue."  DeSousa v Gober, 10 
Vet. App. 461, 467 (1997).  See also McCay v. Brown, 9 Vet. 
App. 183,187 (1996) ("plain language of section 5110(g) 
prohibits a retroactive award prior to the effective date of 
the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

Prior to August 30, 2002 for scars that are superficial, 
poorly nourished, with repeated ulceration a 10 percent 
evaluation is provided under 38 C.F.R. Part 4, Diagnostic 
Code 7803.  For scars that are superficial, tender and 
painful on objective demonstration, a 10 percent evaluation 
is provided under 38 C.F.R. Part 4, Diagnostic Code 7804.  
For other scars the basis of evaluation is rated on 
limitation of function of affected part in accordance with 38 
C.F.R. Part 4, Diagnostic Code 7805. 

Effective August 30, 2002 the amended 
rating schedule for skin/scars was as 
follows: 7803 Scars, superficial, 
unstable 						
	10

Note (1): An unstable scar is one where, 
for any reason, there is frequent loss of 
covering of skin over the scar.

Note (2): A superficial scar is one not 
associated with underlying soft tissue 
damage.

7804 Scars, superficial, painful on 
examination 					10

Note (1): A superficial scar is one not 
associated with underlying soft tissue 
damage.

Note (2): In this case, a 10-percent 
evaluation will be assigned for a scar on 
the tip of a finger or toe even though 
amputation of the part would not warrant 
a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

7805 Scars, other;  Rate on limitation of 
function of affected part. 

The provisions of 38 C.F.R. § 4.31 provide that in every 
instance where the schedule does not provide a zero percent 
evaluation for the diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  


To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski , 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  


Analysis

Preliminary Matter: Duty to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to a 
disability rating in excess of 10 percent for the veteran's 
left ankle disability has been properly undertaken.  The 
Board is confident in this assessment because the evidence as 
presently constituted is sufficient in establishing a grant 
of benefits.  Therefore, any outstanding development not 
already conducted by VA is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.

Increased Disability Rating 

Recently, the U.S. Court of Appeals for the Federal Circuit 
(CAFC) issued a decision which purports to overturn the 
CAVC's precedents in Karnas and Holliday.  See Kuzma v. 
Principi, ___ F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 
2003).  

However, the Board notes that the CAFC's decision in Kuzma 
appears to be limited to the retroactive application of 
section 3(a) of the VCAA, which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002)).  

In fact, the CAFC specifically stated that "section 3(a) of 
the VCAA does not apply retroactively", reaffirming its 
earlier holdings in Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).  There is no indication that the CAFC intended Kuzma 
to completely overturn Karnas or Holliday.  

In short, the Board finds that the CAVC's ruling in Karnas 
continues to require retroactive consideration of changes in 
law, except for VCAA § 3(a), prior to the conclusion of the 
administrative or judicial appeals process.  In other words, 
the veteran is entitled to have his claim of entitlement to 
an increased rating considered under both the old and new 
provisions for rating his left ankle disability.  See Karnas, 
supra.  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000);  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and cases 
cited therein). 

The Board has undertaken a longitudinal review of the 
evidence pertinent to this issue in its entirety, and 
determines that an increased rating, from 10 to 20 percent, 
is warranted for the residuals of a fracture of the left 
ankle, postero-malleolus, with traumatic arthritis.




The evidence of record reasonably demonstrates that there is 
functional impairment associated with the left ankle to such 
extent as to support a finding of "marked" disability, 
thereby warranting assignment of the maximum 20 percent 
evaluation under Diagnostic Code 5271.  

Although the VA examiners in August 1997 and August 2001 
essentially found that the range of motion of the left ankle 
was essentially normal, it was noted that fracture residuals 
are manifested by limitation of motion and additional 
functional impairment due to pain on increased activity.  
Also noted was a long history of persistent left ankle pain 
on prolonged activity and tenderness about the left ankle 
joint.  

Overall, the Board finds, therefore, that the residuals and 
manifestations of a left ankle fracture with traumatic 
arthritis more nearly approximates that of "marked" 
disability than it does "moderate" disability; and that the 
criteria for a 20 percent rating in accordance with 
Diagnostic Code 5271 have been met when considered in 
combination with the provision of 38 C.F.R. §§ 4.3, 4.7, 
4.40, 4.45 and 4.59. 

In order to assign an evaluation above 20 percent for the 
left ankle disability, ankylosis of the ankle would have to 
be shown.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270.  

For a 30 percent evaluation, it must be shown that plantar 
flexion is between 30 and 40 degrees, or that dorsiflexion is 
between zero and 10 degrees.  

A 40 percent rating requires plantar flexion at more than 40 
degrees, or dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion or eversion deformity.  Id.  
The competent medical evidence fails to demonstrate left 
ankle ankylosis to any degree.  Neither the veteran nor his 
representative have stated that the left ankle is ankylosed.



Additionally the Board notes that a 30 percent evaluation for 
severe disability for foot injury under Diagnostic Code 5284 
is not for application since the left foot disability was 
attributed to an unrelated diabetic process.  See 38 C.F.R. 
§ 4.14.  

Also, the Board notes that the left ankle scar associated 
with the service-connected injury is well-healed and 
nontender and does not meet the criteria for a separate 
compensable rating under either the old or new criteria.  


Additional Consideration

In light of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reading such conclusion on its own.  In 
the veteran's case at hand, the RO provided the criteria for 
assignment of an extraschedular rating, and obviously 
considered them, but did not grant an increased evaluation on 
this basis.

It is clear that the residuals of a fracture of the left 
ankle, postero-malleolus, with traumatic arthritis have not 
rendered the veteran's disability picture unusual or 
exceptional in nature, have not markedly interfered with 
employment, and have not required frequent inpatient care as 
to render impractical the application of regular schedular 
standards, thereby precluding referral of the case to the 
Under Secretary or the Director of the VA Compensation 
service for consideration of extraschedular evaluation. 


ORDER

Entitlement to an increased evaluation of 20 percent is 
granted for residuals of a fracture of the left ankle, 
postero-malleolus, with traumatic arthritis, subject to the 
regulations pertinent to the disbursement of monetary funds.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.43 and 38.02. 

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In June 2003 the RO issued a VCAA notice letter to the 
veteran requesting medical evidence with respect to his claim 
of entitlement to a compensable evaluation for shrapnel wound 
scars of the abdomen within 60 days.  

Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007,-7008,-7009,-7010 (Fed. Cir. Sept. 22, 
2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The CAFC made a conclusion similar 
to the one reached in Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F. 3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The CAFC found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).


Accordingly, as mandated by the VCAA of 2000, this case is 
REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999). 

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate her claim and 
inform her whether she or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant' s response and issue a 
supplemental statement of the case, if 
necessary.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the VBA AMC.



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



